

Exhibit 10.1


CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made this 16th day of August,
2006, by and between MAGYAR BANK, a New Jersey state chartered savings bank
(“Bank”) and MAGBANK INVESTMENT COMPANY, a New Jersey Corporation (“MagBank
Investment”).
 
W I T N E S S E T H:
 
WHEREAS, Bank hereby wishes to contribute to MagBank Investment certain assets
identified in this Agreement in exchange for shares of stock in MagBank
Investment.
 
NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties agree as follows:
 
1.     Contribution to MagBank Investment. Bank hereby contributes to MagBank
Investment the assets identified on Exhibit A attached hereto, valued in the
amount of $34,968,000, in exchange for 100 shares of stock in MagBank Investment
represented by share certificate number 1.
 
2.    Acceptance by MagBank Investment. MagBank Investment accepts from Bank the
assets identified on Exhibit A.
 
3.     Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey.
 
4.     Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements with respect thereto. This Agreement may
not be amended or modified without the written consent of each party hereto.
 
5.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. For purposes of the execution of this
Agreement by the parties, a facsimile signature by any party shall be deemed an
original signature of such party.
 


 


 



 
-4-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto as of the day and year first above written.
 

 
MAGYAR BANK
                   
By: 
 /s/ Elizabeth E. Hance
     
Elizabeth E. Hance
     
President and Chief Executive Officer
                   
MAGBANK INVESTMENT COMPANY
                   
By: 
/s/ Jon R. Ansari 
     
Jon R. Ansari
     
Treasurer and Senior Vice President
 



 
 
 
-5-